The accident occurred on the grounds of the Montieello Hospital in Sullivan County, while the plaintiff was visiting a patient at the hospital. After the accident plaintiff was admitted to the hospital and treated by its doctors. Under the circumstances here, there should be a change of venue from the urban county of Queens to the rural county of Sullivan, because: (1) the material witnesses to the accident, the hospital doctors who treated the plaintiff and the hospital records are in Sullivan County; (2) a transitory action should generally be tried in the county where it arose; and (3) in view of the comparative calendar conditions, a trial may be had in Sullivan County much earlier than in Queens County. Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.